Citation Nr: 0321792	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-00 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, rated as 10 percent disabling before 
June 1, 1999 and as noncompensable from June 1, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1970 and from November 1970 to November 1984.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board observes that the July 1997 rating decision 
continued the 10 percent disability rating then in effect for 
bilateral hearing loss.  The veteran perfected an appeal of 
that decision.  In an October 1998 rating decision, the RO 
proposed to reduce that disability rating to noncompensable 
(zero percent).  It accomplished the reduction in a March 
1999 rating decision, assigning a noncompensable evaluation 
from June 1, 1999.  Although the veteran submitted a 
statement in December 1998 in which he opposed the proposed 
reduction, there is no notice of disagreement with the March 
1999 rating decision that accomplished the reduction.  See 
38 C.F.R. 
§§ 20.201, 2.302 (2002).  Therefore, despite the October 2002 
Appellant's Brief submitted by the veteran's representative, 
the Board has no jurisdiction over the issue of entitlement 
to restoration of the 10 percent rating.  See 38 C.F.R. § 
20.200.

The Board construes statements in the July 2002 argument from 
the veteran's representative a claim for an increased rating 
for service-connected residuals of shell fragment wound to 
the right temporal-mastoid area with retained fragment.  As 
the issue has not been developed or adjudicated by the RO, it 
is referred to that office for the appropriate action.  

The Board notes that the veteran requested a personal hearing 
on this appeal in November 1998.  However, in correspondence 
dated in March 1999, the veteran requested that the hearing 
scheduled for later that month be cancelled.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board also notes that, in his December 1997 substantive 
appeal, the veteran specifically requested consideration of 
an extra-schedular rating for bilateral hearing loss under 
38 C.F.R. § 3.321 (2002) based on alleged significant impact 
on his ability to work.  Pursuant to 38 C.F.R. § 3.321(b)(1), 
a claim for compensation may be referred to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation when there is evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment.  The subsequent supplemental 
statement of the case dated in April 2002 fails to discuss 
extra-schedular consideration.  The Board notes that the RO 
cites Lendenmann v. Principi, 3 Vet. App. 345 (1992), which 
states that the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  However, the Board 
does not find that Lendenmann precludes consideration of an 
extra-schedular rating for hearing loss under appropriate 
circumstances.  On remand, the RO should consider whether the 
instant appeal represents such an instance and proceed 
accordingly.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate period of time for 
response.  

2.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of whether referral for consideration of 
an extra-schedular rating is warranted.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


